In a negligence action to recover damages for personal injuries sustained by plaintiff Sadie Berger, defendant appeals from a judgment of the Supreme Court, Kings County, entered November 1, 1972, in favor of said plaintiff, upon the trial court’s decision on the issue of liability, after a nonjury trial on that issue only, and upon a stipulation of the parties as to the amount of the damages. Judgment reversed, on the facts, and new trial granted, with costs to abide the event. The decision of the trial court was contrary to the weight of the evidence. Shapiro, Acting P. J., Cohalan, Christ and Brennan, JJ., concur; Benjamin, J., dissents and votes to affirm.